Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Fill in this information to identify your cage».

 

United States Bankruptcy Court for the:

 

Eastern District of New York

 

 

Case number (if known): Chapter you are filing under:
gw Chapter 7
U) Chapter 11 A 8: 57
QO) Chapter 12 ues
QO) Chapter 13 CJ Check if this is an
»f> ss yamended filing

   

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

jpart 4: | Identify Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your Isaac
government-issued picture

 

 

 

 

identification (for example, First name First name

your driver's license or M

passport). Middle name Middle name
Zucker

Bring your picture -
identification to your meeting Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

 

Suffix (Sr., Jr., I, Ill) Suffix (Sr., Jr., Il, ID)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
> 7 “ —- 4 = =
your Social Security na mon 5 8 8 2 XXX XX a
number or federal OR OR
Individual Taxpayer
9 xx — xx —- Oxx - xx -

Identification number es He ee
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Isaac M Zucker

Debtor 1 Case number (if known)

 

 

First Name Middle Name Last Name

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

About Debtor 1:

Wd | have not used any business names or EINs.

 

Business name

 

Business name

EIN”

EIN”

318 Westwood Road

About Debtor 2 (Spouse Only in a Joint Case):

(J | have not used any business names or EINs.

 

Business name

 

Business name

EIN

EIN

If Debtor 2 lives at a different address:

 

 

 

 

 

 

 

 

Number Street Number Street
Woodmere NY 1159

City J State ZIP Code City State ZIP Code
VA-SS4U

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
Check one: Check one:

4 Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

LJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Debtor 1

Case o-ly-/2/10-ast

Isaac M

Doct Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

Zucker Case number (if known)

 

 

First Name

Middle Name

Last Name

ee the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

4] Chapter 7

C) Chapter 11
() Chapter 12
CJ Chapter 13

4 | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C1 | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

Q) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

No
QC) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
W No
CL) Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
WINo. Goto line 12.
QC) Yes. Has your landlord obtained an eviction judgment against you?

U) No. Go to line 12.

Q) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case o-ly-/24/10-ast Doc l Filed O4/1o/ly centered O4/loily O9i1oi2o

Debtor 1 Isaac M Zucker Case number (if known)

 

 

First Name Middle Name Last Name

aE Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor J No. Go to Part 4.
of any full- or part-time
business? LJ Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. P p P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
L] Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CI Stockbroker (as defined in 11 U.S.C. § 101(53A))

UL) Commodity Broker (as defined in 11 U.S.C. § 101(6))

CJ None of the above

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
. YW No. |amnot filing under Chapter 11.
For a definition of small
business debtor, see C1 No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

UL Yes. 1am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhaveany No
property that poses or is
alleged to pose a threat C) Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property? _22166 Bella Lago Drive

 

Number Street

423 Broadway

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case o-ly-/2/10-ast

Debtor 1 Isaac M

First Name Middle Name

Zucker

Last Name

Doct Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

Case number (if known)

 

Ee Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

LI) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C1 1 am not required to receive a briefing about
credit counseling because of:

U) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CI) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(J) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) tam not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Q) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case o-ly-/2/10-ast

Debtor 1 Isaac M

Doct Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

Zucker Case number (if known)

 

 

First Name

Middle Name

Last Name

ee Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

@ No. Go to line 16b.
LJ Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

No. Go to line 16c.
C) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.
Federal Income Tax, Judgment.

 

CI No. tam not filing under Chapter 7. Go to line 18.

(4 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

4 No
L) Yes
i 1-49 CJ 1,000-5,000 (J 25,001-50,000
L) 50-99 LJ 5,001-10,000 (J 50,001-100,000
() 100-199 CJ 10,001-25,000 LJ More than 100,000
LJ 200-999
LI $0-$50,000 C) $1,000,001-$10 million L $500,000,001-$1 billion

LI $50,001-$100,000
LJ $100,001-$500,000
4 $500,001-$1 million

CJ $0-$50,000
LJ $50,001-$100,000

L) $10,000,001-$50 million
CJ) $50,000,001-$100 million
QI $100,000,001-$500 million

 $1,000,001-$10 million
LJ $10,000,001-$50 million

UI $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
LJ More than $50 billion

LI $500,000,001-$1 billion
CI $1,000,000,001-$10 billion

 

to be? CI $100,001-$500,000 CJ $50,000,001-$100 million LJ $10,000,000,001-$50 billion
CJ $500,001-$1 million LJ $100,000,001-$500 million C) More than $50 billion
EEE sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

Official Form 101

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

i / ‘
a / Ld / .
Xj AA . , 1a ~~ x
Signature of Debtor 1 ( ‘J

4
04/12/2019
MM 7 DD /YYYY

 

Signature of Debtor 2

Executed on
MM / DD

Executed on
1YYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 1 Isaac M Zucker Case number (if known)

 

 

First Name Middle Name Last Name

E it if |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
OF YOU! BuOMey, YOU are +, proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

 

represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case o-ly-/24/10-ast Doc l Filed O4/1o/ly centered O4/loily O9i1oi26

Debtor 1 Isaac M

Zucker Case number (if known)

 

 

First Name Middie Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

x

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

UC) No

W Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C) No

id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
W No

UL) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to_lose my rights or property if | do not properly handle the case.

 

 

 

 

 

 

4A “/
J, ML nv
i \ AA S th We x
Sighature of Debtor1 Signature of Debtor 2
Date 04/12/2019 Date
MM/DD /YYYY MM/ DD /YYYY

Contact phone (51 6) 295-8599 Contact phone

Cell phone (514 6) 662-0044 Cell phone

Emailaddress _imzucker@me.com Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered O4/lo/ly O9i1oi26

Fill in this information to identify your case:

Isaac M Zucker

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

Case number Q) Check if this is an
kit known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

a Summarize Your Assets

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B) 665, 584
1a. Copy line 55, Total real estate, from Schedule A/B $

1b. Copy line 62, Total personal property, from Schedule A/B

5 800,000

 

1c. Copy line 63, Total of all property on Schedule A/B

EFA summarize Your Liabilities

ssa weneaaeueseoreen cxnapas sre ene saves amaseceMtenseaeeTA tre ep eeAaistbesartdatekeenedadeheonenesas $ 422,850

 

 

 

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) a 7 ,

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ S69, pf
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F...........ccccceccecccsscsecseeeeeseseeees $

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F .........c.cceccceesesecceseeeeeeeees + § 130 00

 

Your total liabilities $_ fy o44, 134

 

 

 

RES summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061) O
Copy your combined monthly income from line 12 of Schedule | 2

5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22¢ Of SCHECUIC U oo......occcccccccccscessseseesscesscsccesecescaccssesseseccssessvseessevsseraserattaserseeates $ ye \

10
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 1 Case number (if known)

 

First Name Middle Name Last Name

aa Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Wes

7. What kind of debt do you have?

C) Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ Cc

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ O

oO
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ Oo Qe0

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $
9d. Student loans. (Copy line 6f.) $ OQ
Ye. Obligations arising out of a separation agreement or divorce that you did not report as $ O

priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +s O

9g. Total. Add lines 9a through of 5 406 G09

 

 

 

 

11
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Fill in this information to identify your case and this filing:

Isaac M Zucker

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

Case number

 

L) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

Ca Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

L) No. Go to Part 2.
a Yes. Where is the property?

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

4 Q wW Single-family home the amount of any secured claims on Schedule D:
1.4, 5 We S7 woo ( Duplex or mutti-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description

 

 

 

 

LI Condominium or cooperative Current value of the Current value of the
(J) Manufactured or mobile home entire property? portion you own?
Q) Land $ 800,000 $ 400,000
Woodmere NY 1159 Ui Investment property
- L] Timeshare Describe the nature of your ownership
Gly Biie ZIP Code O) other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one. Joint Tenants w/ Rights of Survivorship

 

CL) Debtor 1 only

County LJ Debtor 2 only
CJ Debtor 1 and Debtor 2 only a) lean iW ine Is _ 9 property
see instructions

 

(Wi At least one of the debtors and another

Other information you wish to add about this item, such as local

property identification number: Sec. 39, Block 129, Lot 1
If you own or have more than one, list here:

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

 

 

 

C) Single-family home the amount of any secured claims on Schedule D:
1.2. __ oO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description . ;
LJ Condominium or cooperative Current value of the Current value of the
LJ Manufactured or mobile home entire property? portion you own?
() Land $ $
LJ Investment property
C) Timeshare Describe the nature of your ownership
City State ZIP Code Q interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
() Debtor 1 only
County CJ Debtor 2 only
CQ) Debtor 1 and Debtor 2 only C] Check if this is community property
C) At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

12
Official Form 106A/B Schedule A/B: Property
Case o-ly-/2/10-ast

 

 

 

 

 

Debtor 1 Isaac Mv Zucker Case r t (if known)
First Name Middle Name
What is the property? Check all that apply.
13. C) Single-family home

Street address, if available, or other description QO Duplex or multi-unit building
CJ Condominium or cooperative
CJ Manufactured or mobile home
C) Land
CJ Investment property

City State ZIP Code J Timeshare
C) Other
Who has an interest in the property? Check one.
L} Debtor 1 only

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................cccccccce ce cceccececceceeceecusceceesuceeceseecreseeeeceteeceneeees >

REA vescribe Your Vehicles

 

L) Debtor 2 only
LL} Debtor 1 and Debtor 2 only
() At least one of the debtors and another

Doct Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

entire property? portion you own?

$ $

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

; 800,000

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No
UW Yes

3.1. Make: N: Ww

Model: =

Year: A004
215,000

Approximate mileage:

Other information:

If you own or have more than one, describe here:

3.2. Make: Chrysler

Year:
75,000

Approximate mileage:

Other information:

Official Form 106A/B

Model: To Odn Tt
04

Who has an interest in the property? Check one.

4 Debtor 1 only

L) Debtor 2 only

() Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
A Debtor 1 only

LJ Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C] Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ ), 60°

5 1,600

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4000
f

; 3,000 5

 

13
Case o-ly-/2/10-ast

Doct Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

Case n

 

Who has an interest in the property? Check one.

Hiehior’ Isaac M Zucker
First Name Middle Name -ast Name
3.3. Make:
Model: LJ Debtor 1 only
L) Debtor 2 only
Year:

Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

() Debtor 1 and Debtor 2 only
() At least one of the debtors and another

LJ] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only

LI Debtor 2 only

CL) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

() Check if this is community property (see
instructions)

(if known),

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

YW No
UC) Yes

4.1. Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

Make:
Model:

4.2.

Year:

Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
U) Debtor 1 only

CJ Debtor 2 only

LJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

U) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
) Debtor 1 only

C) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(J) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

s 4,600

 

 

 

14
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

 

 

 

A
Debtor 1 Isaac Mv Zucker Case! f (if known)
First Name Middle Name Last Name
Es Describe Your Personal and Household Items
: - 5 i? Current value of the
Do you own or have any legal or equitable interest in any of the following items? portion you own?
Do not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
CJ No : ; .
W Yes. Describe......... Washer, Dryer, 2 Dishwashers, Stove, Microwave, china $ 2,000
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
QO) No
WA Yes. Describe.......... Television, computers, cell phone $ 3,000
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
CL) No
(4 Yes. Describe.......... Baseball card collection. $ 1,000
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
C) No
1 Yes. Describe.......... Golf Clubs, Treadmill $ 200
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
W No
Q) Yes. Describe.......... $
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CL) No
iA Yes. Describe.......... Shirts, pants, suits, shoes, belts. § 1,000
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
U) No -
WA Yes. Describe........... Watch, cufflinks $ 500
13. Non-farm animals
Examples: Dogs, cats, birds, horses
4 No
CI) Yes. Describe........... $
14. Any other personal and household items you did not already list, including any health aids you did not list
4 No
L] Yes. Give specific $
information. ..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that mumber here 2.0.0.0 ccc ec cccececcseeveseevevavevceceveveveveveveveveveveasessssssuvavevevavsvevessssseesevevevevivevevenseeeeses

Official Form 106A/B Schedule A/B: Property

 

 

$ 7,700

 

15

 
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Isaac M Zucker Case! T (if known)
First Name Middle Name Last Name
i Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.

16.Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

CL) No

i Cash: $ 500

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
I No
WA Ves oie Institution name:
17.1. Checking account: $
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.8. Other financial account, _Garden State Securities $ 50
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

YW No

Q) Yes. Institution or issuer name:

$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

L) No Name of entity: % of ownership:

4 Yes. Give specific Golf Clubs Away, LLC 0.47 4, § 10,000
information about 0% TO
theM.......0. eee : %

0% a
16

Official Form 106A/B Schedule A/B: Property
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 4 Isaac M - Zucker Case n

(if known)

 

 

First Name Middie Name wast Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

A No

C) Yes. Give specific Issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WY No
LJ Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

t4 No

CY Yes... veseseee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
YW No
CD Ves oeccecccccesees Issuer name and description:
$
$

 

Official Form 106A/B Schedule A/B: Property
Case o-ly-/2/10-ast

Debtor 1 Isaac M

Zucker

 

First Name Middle Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.

-ast Name

26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Yi No

BN ES exsasiaieneacnsstictoni Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

Case n (if known)

Doc. Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit

YW No

Q] Yes. Give specific
information about them....

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

Y No

U) Yes. Give specific
information about them....

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

WY No

CL) Yes. Give specific
information about them....

Money or property owed to you?

28. Tax refunds owed to you

YW No

U) Yes. Give specific information
about them, including whether
you already filed the returns
and the tax years...

29. Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

YW No

C1 Yes. Give specific information..............

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

Social Security benefits; unpaid loans you made to someone else

YW No

U) Yes. Give specific information...............

Official Form 106A/B

Schedule A/B: Property

Federal:
State:

Local:

Alimony:
Maintenance:
Support:

Divorce settlement:

Property settlement:

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

Ff Ff Ff Hf

18
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Isaac Vv Zucker Case!

First Name Middle Name Last Name

Debtor 1 T (if known)

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

YW No

C) Yes. Name the insurance company

. vw Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

4 No

C) Yes. Give specific information..............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

i No

LJ Yes. Describe each claim. ................

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

4 No

C) Yes. Describe each claim...

35. Any financial assets you did not already list

No
QO) Yes. Give specific information............

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here o.oo cece ceccecccssessessesseceesucereessessecesesssssessesvsrivestessvesesteitesesusesesteatescerteieeseeteeceee. > $ 10,550

 

 

 

EEE vescribe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
(4 No. Go to Part 6.
C) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

LJ No
CL) Yes. Describe.......

$
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
LJ No
CL) Yes. Describe....... $

19
Official Form 106A/B Schedule A/B: Property
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Isaac M Zucker Case r (if known)

First Name Middle Name Last Name

Debtor 1

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

UL No

L] Yes. Describe........ $
41. Inventory

UL) No

C) Yes. Describe....... $

42. Interests in partnerships or joint ventures
LJ No

CI Yes. Describe........ Nani of entiy: % of ownership:

 

% $
%
% $

 

 

43. Customer lists, mailing lists, or other compilations
QU No
U) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

L) No
C) Yes. Describe........

44. Any business-related property you did not already list
CL) No

C) Yes. Give specific
information .........

 

 

 

 

 

Ff Ff fF F& Ff HF

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached 5
for Part 5. Write that mummber Mere ooo... cece cesses csssssesosssssssiscssuussssasevetassvussestessssusesssvussssevsssstiesssstiessssivessiusssssiiessasiesssstesssees >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
W No. Go to Part 7.
U) Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

20
Official Form 106A/B Schedule A/B: Property
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Isaac M Zucker

Debtor 1 Case r * (if known)

 

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

CL) No

U) Yes. Give specific
information. ............ $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

UI No

51. Any farm- and commercial fishing-related property you did not already list
Q) No

L] Yes. Give specific
information. ............ $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that mumber Mere ooo... ce cece cece cece cee ee cesses tees eee ceeteveseisnisanevsattasesuscavesvaretscansessevsevessevsevsiveessateesensecteveneeees >

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

WY No

U Yes. Give specific
information. ............

 

54. Add the dollar value of all of your entries from Part 7. Write that number here oo... cecccccecccecccceceneseecesesesveveseseeeees > $

 

 

 

ey vise the Totals of Each Part of this Form

 

55. Part 1: Total real estate, me 200. occ ccccccccccesscsecsssesesssssessvssusstessisssecssesvesessssssesevssveseeaseatesretsutsitssessessssssseeseseessesitesessessesesesses > $ 400,000

56. Part 2: Total vehicles, line 5 $
57. Part 3: Total personal and household items, line 15 $
58. Part 4: Total financial assets, line 36 $
59. Part 5: Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $

61. Part 7: Total other property not listed, line 54 +S

62. Total personal property. Add lines 56 through 61. .............0.... Copy personal property total > +3 22,850

 

63. Total of all property on Schedule AJB. Add line 55 + lin€ 62.00... ceccceecccccccceccescescsceseescsevscceecstecesscsstatesteatesstsseseestess $ 422,850

 

 

 

21
Official Form 106A/B Schedule A/B: Property
Case o-ly-/2/10-ast

Fill in this information to identify your case:

Isaac M Zucker

Debtor 1

Doc Lt Fed O4/1o/ly

entered O4/1o/1y9 Ogi loi zo

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of New York

Case number
(If known)

 

 

LJ Check if this is an
amended filing

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write

your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption

would be limited to the applicable statutory amount.

Ea Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

QU) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

U) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Current value of the
portion you own

Brief description of the property and line on
Schedule A/B that lists this property

Copy the value from

Amount of the exemption you claim Specific laws that allow exemption

Check only one box for each exemption.

4s CPLE SLOY

 

 

A 100% of fair market value, up to
any applicable statutory limit

 

 

COLA SKOU

 

Us

 

 

Wi 100% of fair market value, up to
any applicable statutory limit

 

 

 

 

Schedule A/B
Brief
description: Home $_ 665,584
Line from
Schedule A/B: _2
~ Motor Vehicle2 $ 800,000
description: ,
Line from
Schedule A/B: 2
Brief
description: Personal Items $ 7,700
Line from

Schedule A/B: _15 _

3. Are you claiming a homestead exemption of more than $170,350?

 

 

 

(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

No
f Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

QO No
U) Yes

Official Form 106C

Schedule C: The Property You Claim as Exempt

AOVEK Tot
C$
tA 100% of fair market value, up to
any applicable statutory limit
page 22
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

 

 

 

Official Form 106C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Isaac Zucker Case n ¢ (if known)
First Name Middle Name Last Name
Ee Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C1 100% of fair market value, up to
Schedule A/B:_ ——— any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ C$
Line from C) 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Og
Line from LJ 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from QC) 100% of fair market value, up to
Schedule A/B: ——_ any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ C$
Line from CL) 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: g_ = COS
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

Schedule C: The Property You Claim as Exempt pag 23
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Fill in this information to identify your case:

Isaac M Zucker

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

Case number

(if known) Q) Check if this is an
: amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
C) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
C1 Yes. Fill in all of the information below.

etn List All Secured Claims

 

 

 

 

 

 

 

: Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amountofclaim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Danotdeddetine that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim If any
Wells Fargo Bank, NA Describe the property that secures the claim: $ 665,584 $ 800,000 $

Creditor's Name

Po Cox ed Nl 318 Westwood Road

nner Sirot | Woodmere, NY 11598

As of the date you file, the claim is: Check all that apply.
. + , Q) Contingent
ines 0. W& Unliquidated
it State IP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 4 only ( An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
(J Debtor 1 and Debtor 2 only CQ) Statutory lien (such as tax lien, mechanic’s lien)
Q) Atleast one of the debtors and another Q) Judgment lien from a lawsuit
LJ Other (including a right to offset)
Q) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ____ _
| 2.2| Internal Revenue Service Describe the property that secures the claim: $ 408,000 ¢ 800,000 ¢
Creditor’s Name i
| 318 Westwood Road
Number Staci | Woodmere, NY 115978

As of the date you file, the claim is: Check all that apply.
Q Contingent

MUadsasCity MO 66h i unioidst

 

State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Wf Debtor 1 only () An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
(J Debtor 1 and Debtor 2 only iw Statutory lien (such as tax lien, mechanic's lien)
C) Atleast one of the debtors and another CQ) Judgment lien from a lawsuit

CY Other (including a right to offset)
CJ Check if this claim relates to a
community debt

Date debt was incurred Last 4 digits of account number ___ _
Add the dollar value of your entries in Column A on this page. Write that number here: B 1,073,584 |

 

24
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property
Case o-ly-/2/10-ast

Doct Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Isaac \ Zucker Case nu. crt (if known)
First Name Middle Name Last Name
Additional Page Column A Column B Column C
was . . oe . Amount of claim _‘ Value of collateral Unsecured
After listing any entries on this page, number them beginning with 2.3, followed Boch deduce the that supports this _ portion
by 2.4, and so forth. value of collateral. claim If any
Congregation Aish Kodesh Describe the property that secures the claim: $ 695,600 ; 800,000
Creditor’s Name
894 Woodmere Place 318 Westwood Road
Number Street Woodmere, NY 115987
As of the date you file, the claim is: Check all that apply.
Woodmere N 1159 QO Contingent
City State ZIP Code WI unliquidated
LJ Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
QJ Debtor 1 only U An agreement you made (such as mortgage or secured
U) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only CJ Statutory lien (such as tax lien, mechanic’s lien)
LJ Atleast one of the debtors and another W@W Judgment lien from a lawsuit
Q) Other (including a right to offset)
C) Check if this claim relates to a
community debt
. 02/23/2013 .
Date debt was incurred Last 4 digits ofaccountnumber—
LJ Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
CY Contingent
Q) unliquidated
City State ZIP Code QO Disputed
2
Who owes the debt? Check one. Nature of lien. Check all that apply.
U) Debtor 1 only QC) An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
Q) Atleast one of the debtors and another L) Judgment lien from a lawsuit
C) Check if this claim relates to a LI Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of accountnumber—
LJ Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
LI Contingent
City State ZIP Code (J Unliquidated
Q) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only Q) An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
J Debtor 1 and Debtor 2 only OQ) Statutory lien (such as tax lien, mechanic’s lien)
Q) Atleast one of the debtors and another QV Judgment lien from a lawsuit
C) other (including a right to offset)
Q) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ ee
Add the dollar value of your entries in Column A on this page. Write that number here: |, 695,600
If this is the last page of your form, add the dollar value totals from all pages. 1.769.184
Write that number here: en
25

Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property
Case o-ly-/24/10-ast Doc l Filed O4/1lo/ly centered 04/loily O9i1oi260

Isaac \ Zucker Case nu.. ef (irknown)

First Name Middle Name Last Name

Ea List Others to Be Notified for a Debt That You Already Listed

Debtor 1

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber—
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code

26
Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

  

Fill in this information to identify you

         

Isaac M Zucker

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

Case number
(If known)

Official Form 106E/F

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

CL) Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. \f more space is

needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

Eee ist All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

C) No. Go to Part 2.
O Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

2.1

 

 

Wells Fargo Bank, NA

 

Priority Creditor's Name

P2 Lox /44))

 

 

Number Street

re =
Des Moines {[h soe
City State ZIP Code

Who incurred the debt? Check one. So £
QI Debtor 1 only

Q) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

i Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
No
QO) Yes

[2.2 | Internal Revenue Service

 

Priority Creditor’s Name

 

 

 

Number Street
oO yas
Vn alsas Ci ty Mo 6Y'44

Who incurred the debt? Check one.

Q) Debtor 1 only

O) Debtor 2 only

U) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C1 Check if this claim is for a community debt

Is the claim subject to offset?

id No
UO) Yes

Official Form 106E/F

Total claim Priority Nonpriority
amount amount

$__ 665,584 $_ 800,00 $_400,000_

Last 4 digits ofaccountnumber

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Q Contingent
1 Unliquidatea
O Disputed

Type of PRIORITY unsecured claim:
CL) Domestic support obligations
Q) Taxes and certain other debts you owe the government

CJ Claims for death or personal injury while you were
intoxicated

Q) other. Specify

 

Last4 digits ofaccountnumber $ 408,000 $ 800,00 $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
Q Contingent

© unliquidated

Q) Disputed

Type of PRIORITY unsecured claim:
C) Domestic support obligations
Q) Taxes and certain other debts you owe the government

CJ Claims for death or personal injury while you were
intoxicated

L) Other. Specify

 

27

Schedule E/F: Creditors Who Have Unsecured Claims
Case o-ly-/2/10-ast

Debtor 1 Isaac M

Doc. Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

Zucker

Case nuv >r (if known)

 

 

First Name Middle Name

ast Name

ane Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

[J Congregation Aish Kodesh

 

Priority Creditor’s Name

894 Woodmere Place

 

 

 

Number Street
Woodmere NY 11598
City State ZIP Code

Who incurred the debt? Check one.

W debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

O) Atleast one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

W No
UL) Yes

 

Priority Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

I At least one of the debtors and another

CO) Check if this claim is for a community debt

Is the claim subject to offset?

wf No
CL) Yes

 

Priority Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

U) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

if No
QO) Yes

Official Form 106E/F

Total claim Priority

amount

Nonpriority
amount

695,60 5 800,00 5 1,600

Last 4 digits of accountnumber = $.

 

When was the debt incurred? 02/23/2013

As of the date you file, the claim is: Check all that apply.

Q) Contingent
A unliquidated
QO Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOO

 

Last 4 digits of accountnumber $ $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
QO) unliquidated
Q) Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOO

 

Last 4 digits of account number $, $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
QO Unliquidated
QQ Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

UO OOO

 

28

Schedule E/F: Creditors Who Have Unsecured Claims
Case o-ly-/24/10-ast Doc l Filed O4/1o/ly centered O4/lo/ly O9i1oi2o

Debtor 1 Isaac M

Zucker

 

First Name Middle Name ~ast Name

a List All of Your NONPRIORITY Unsecured Claims

Case nr (if known),

 

 

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Neil Greenbaum

 

Nonpriority Creditors Name

22166 Bella Lago Drive

 

 

Number Street
Boca Raton FL
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

Q) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

U) Atleast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?
id No
C) Yes

=
No

Benjamin Y. Kaufman

 

Nonpriority Creditors Name

423 Broadway

 

 

Number Street
Cedarhurst NY 11516
City State ZIP Code

Who incurred the debt? Check one.

i Debtor 1 only

C} Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
UO No
a Yes

Robert Fagin

Nonpriority Creditors Name

333 Island Ave

 

 

Number Street
Woodmere NY 11598
City State ZIP Code

Who incurred the debt? Check one.

ff Debtor 1 only

Q) Debtor 2 only

O) Debtor 1 and Debtor 2 only

LJ) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
bd No
QO Yes

Official Form 106E/F

 

 

 

Total claim

Last 4 digits ofaccountnumber 5 20.000
When was the debt incurred? 2011
As of the date you file, the claim is: Check all that apply.
Q) Contingent

Unliquidated
Q) Disputed
Type of NONPRIORITY unsecured claim:
Q) Student loans
Q Obligations arising out of a separation agreement or divorce

that you did not report as priority claims
LU Debts to pension or profit-sharing plans, and other similar debts
W other. Specify Loan
Last4 digits ofaccountnumber $ 10,000
When was the debt incurred? 2010
As of the date you file, the claim is: Check all that apply.
QO Contingent
wy Unliquidated
CL) Disputed
Type of NONPRIORITY unsecured claim:
CJ student loans
C) Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
W@ other. Specify Loan
Last 4 digits of accountnumber 5 25,000
When was the debt incurred? 2011
As of the date you file, the claim is: Check all that apply.
Q Contingent
W@ unliquidated
O) Disputed
Type of NONPRIORITY unsecured claim:
CJ Student loans
Q Obligations arising out of a separation agreement or divorce

that you did not report as priority claims
LI Debts to pension or profit-sharing plans, and other similar debts
(ef Other. Specify Loan

29

Schedule E/F: Creditors Who Have Unsecured Claims
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

 

 

 

Debtor 1 Isaac M Zucker Case ni" > r Gif known)
First Name Middle Name cast Name
Your NONPRIORITY Unsecured Claims — Continuation Page
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

Herman M. Koenigsberg

 

Nonpriority Creditors Name

819 Broadway 1A

 

 

Number Street
Woodsburgh NY 11598
City State ZIP Code

Who incurred the debt? Check one.

Wd Debtor 1 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

OQ) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

4 No
L) Yes

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

U) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

Wf No
LI) Yes

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 4 only

U) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

Wa No
O) Yes

Official Form 106E/F

Last 4 digits of account number ___

oe 5 75,000
2010

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
WW unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
W other. Specify_Loan

Last 4 digits of accountnumber
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO) unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
C) other. Specify

Last 4 digits of accountnumber
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QU) Debts to pension or profit-sharing plans, and other similar debts

O) other. Specify

30

Schedule E/F: Creditors Who Have Unsecured Claims
Debtor 1

Case o-ly-/2/10-ast

Isaac M

Zucker

Doct Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

Case n' 0 (if known)

 

 

First Name

Middle Name

-ast Name

ee Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

Official Form 106E/F

ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Q) Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

QO) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): UL Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

31

Schedule E/F: Creditors Who Have Unsecured Claims
Case o-ly-/24/10-ast Docl Filed O4/1lo/ly centered O4/loily O9i1oi2o

Debtor 1 Isaac M Zucker Case ni’ r (if known)

 

 

First Name Middle Name -ast Name

Ea Add the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $
Use 6b. Taxes and certain other debts you owe the
government 6b. $ 408,000
6c. Claims for death or personal injury while you were
intoxicated 6c. $
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 § 1,361,184
6e. Total. Add lines 6a through 6d. 6e.
$ 1,769,184
Total claim
Potaliclaime 6f. Student loans 6f. §
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. Gi. + 5 130,000
6j. Total. Add lines 6f through 6i. Gj.
: 130,000

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Fill in this information to identify your case:

 

 

 

a Isaac M Zucker
First Name Middle Name Last Name

Debtor 2

(Spouse If filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of New York

Case number

(If known) LJ Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Q] No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CI) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
2.5

Name

 

 

Number Street

 

City State ZIP Code

33
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases
Case o-ly-/24/10-ast Doc l Filed O4/1o/ly centered 04/loily O9l1oi2o

Isaac

Debtor 1

M Zucker

Case nuniwet (if known).

 

 

First Name

Middle Name

Last Name

[2k | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

What the contract or lease is for

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

Official Form 106G

State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

34
Case o-ly-/2/10-ast DOC 1 FIed O4/1o/ly

Fill in this information to identify your ¢

 

Debtor 1

Zucker

Last Name

Isaac M

Middle Name

 

First Name

Debtor 2

(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of New York

Case number
(If known)

 

 

Official Form 106H

 

Schedule H: Your Codebtors

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

entered O4/1o/1y9 Ogi loi zo

CI Check if this is an
amended filing

12/15

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

LJ No
UL) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wi No. Goto line 3.
Q) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

W No

C) Yes. In which community state or territory did you live?

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

. Fill in the name and current address of that person.

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

 

3.1

 

 

 

 

3.2

 

 

 

 

3.3

 

 

 

Official Form 106H

Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor

Renee K. Zucker

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

@ Schedule D, line 2.1

 

Name

318 Westwood Road

MH Schedule EF, line 2.1

 

Number Street

Woodmere NY 11598

U) Schedule G, line

 

City State ZIP Code

 

Name

Schedule D, line
Schedule E/F, line

 

Number Street

Ooo

Schedule G, line

 

City State ZIP Code

 

Name

Schedule D, line
Schedule E/F, line

 

Number Street

OOo

Schedule G, line

 

City State ZIP Code

Schedule H: Your Codebtors

35
Case o-ly-/2/10-ast

Debtor 1 Isaac

M

Doct Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

Zucker

 

First Name

ae Additional Page to List More Codebtors

Middle Name Last Name

Case nu! (if known)

 

 

Column 1: Your codebtor

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

(J Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
U Schedule E/F, line
Number Street U) Schedule G, line
City State ZIP Code
: I Schedule D, line
ame -
QO) Schedule E/F, line
Number Street O) Schedule G, line
City State ZIP Code
x () Schedule D, line
ame
Q) Schedule E/F, line
Number Street QU) Schedule G, line
City State ZIP Code
iam I Schedule D, line
O) Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code
sane () Schedule D, line
Q) Schedule E/F, line
Number Street LJ Schedule G, line
City State ZIP Code
es (J Schedule D, line
C) Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
| "ems Q) Schedule D, line
UI Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
|
Ee U) Schedule D, line
QC) Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code

Official Form 106H

Schedule H: Your Codebtors

36
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Fill in this information to identify your case:

Isaac M Zucker

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

Case number Check if this is:

(If known)
LJ An amended filing

LIA supplement showing postpetition chapter 13
income as of the following date:

Official Form 106I MM?) DD/ YYYY
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

[Part 1: | Describe Employment

1. Fillin your employment =
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

If you have more than one job,
attach a separate page with

infarmation about additional Employment status CL) Employed QC) Employed
employers. WY Not employed W Not employed
Include part-time, seasonal, or
self-employed work.

Occupation

 

Occupation may include student
or homemaker, if it applies.

Employer’s name

 

Employer’s address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

ara Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 0 $
3. Estimate and list monthly overtime pay. 3. +$ 0 + $
4. Calculate gross income. Add line 2 + line 3. 4. $ 0 $ 0

 

 

 

 

 

37
Official Form 1061 Schedule |: Your Income
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Isaac M Zucker Case numwer (if known)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse _
Copy lime 4 Were... cece ce ccsecseseceescscssesescecsesececeessesevansitsesavsnsevsteasenseess > 4. 3_0 ¢_0
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 0 $ QO
5b. Mandatory contributions for retirement plans 5b. $ 0 $ 0
5c. Voluntary contributions for retirement plans Sc. 0 $ 0
5d. Required repayments of retirement fund loans 5d. $ 0 $ 0
5e. Insurance Se. § O $ 0
5f. Domestic support obligations 5f. $ 0 $ 0
5g. Union dues 5g. $ 0 $ 0
5h. Other deductions. Specify: Sh. +§ 0 + § 0
6. Add the payroll deductions. Add lines 5a+ 5b+5c+5d+5e+5f+5g+5h. 6 §¢ 0 $ 0
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0 $. QO
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. Interest and dividends 8b. §$ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $ 0
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. 0 0
8e. Social Security 8e.  §$ 0 $ 0
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: 8f. $. 0 $ 0
8g. Pension or retirement income 8g. §$ ) $ 0
8h. Other monthly income. Specify: 8h. +$ 0 +$ 0
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. $ 0 $ 0
10. Calculate monthly income. Add line 7 + line 9. 0 + 0 5 0
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $e $
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11.4% §
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 0
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $
Combined

13.Do you expect an increase or decrease within the year after you file this form?

Q)

WH Yes. Explain:

No.

monthly income

 

Possibility of gaining employment.

 

 

Official Form 1061 Schedule I: Your Income

38

 

 

 
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi260

Fill in this information to identify your case:

Isaac M Zucker se abig j
Debtor 1 tee SCHICK Cast Name Check if this is:

 

 

Debtor 2 LJ An amended filing

(Spouse, if filing) First Name Middle Name Last Name
CJ A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: Eastern District of New York ce expenses as of the following date:

Case number MM / DD/ YYYY
(If Known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

eae Describe Your Household

1. Is this a joint case?

 

 

QL) No. Go to line 2.
C) Yes. Does Debtor 2 live ina separate household?

W No
L) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?
¥ P a No Dependent’s relationship to Dependent’s Does dependent live

Do not list Debtor 1 and LI Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?

Debtor 2. each dependent................0.0000. g

N
Do not state the dependents’ Q °
names. Yes

C) No
C) Yes

LC) No
C) Yes

LC) No
UC) Yes

LC) No
U) Yes

 

 

 

 

 

3. Do your expenses include W No
expenses of people other than oO
yourself and your dependents? Yes

ra Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 5.000
any rent for the ground or lot. 4. $ *

If not included in line 4:

4a. Real estate taxes Aa. $
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner’s association or condominium dues 4d. $.

Official Form 106J Schedule J: Your Expenses 39
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

 

 

 

 

 

 

 

 

Debtor 1 Isaac M Zucker Case number (if known)
First Name Middle Name Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. $
6. Utilities:
6a. Electricity, heat, natural gas 6a. ¢_300
6b. Water, sewer, garbage collection 6b. ¢_50
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $_250
6d. Other. Specify: 6d. $ 0
7. Food and housekeeping supplies 7. $ 200
8. Childcare and children’s education costs 8. $. )
9. Clothing, laundry, and dry cleaning 9. $ 0
10. Personal care products and services 10. $ 100
11. Medical and dental expenses 11. $ 100
12. Transportation. Include gas, maintenance, bus or train fare. $ 4150
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0
14. Charitable contributions and religious donations 14. $ O
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. § 0
15b. Health insurance 15b.  § 2,300
15c. Vehicle insurance 15c. $§$ 300
15d. Other insurance. Specify: 15d. §$ 0
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16 «= S, 0
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. §$ 0
17b. Car payments for Vehicle 2 17b. $ 0
17c. Other. Specify: 17. = §. 0
17d. Other. Specify: 17d. § 0
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your Income (Official Form 1061). 18. $
19. Other payments you make to support others who do not live with you.
Specify: 19. §
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your Income.
20a. Mortgages on other property 20a. $ 0
20b. Real estate taxes 20b. $_O
20c. Property, homeowner's, or renter’s insurance 20c. $ )
20d. Maintenance, repair, and upkeep expenses 20d. §$ 0
20e. Homeowner’s association or condominium dues 20e. §$ 0
40

Official Form 106J Schedule J: Your Expenses
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 1 Isaac M Zucker Case number (if known)

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

A No.
Q) Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

 

21.

22a.

22b.

22¢.

23a.

23b.

23c.

 

 

 

+3
$ 8,758

$
$ 8,750
$ 0
~$ BB40
$ -8,750

41

 
Case o-ly-/2/10-ast Doc l Filed O4/1lo/ly entered O4/loily O9i1oi2o

Fill in this information to identify your case:

Isaac M Zucker ce ahic ;
Debtor 1 ——— ICN ST Check if this is:

 

 

Debtor 2 (J An amended filing

(Spouse, if filing) First Name Middle Name Last Name
QA supplement showing postpetition chapter 13
United States Bankruptcy Court for the: Eastern District of New York : expenses as of the following date:

 

Case number MM / DD/ YYYY

(If known)

 

 

Official Form 106J-2
Schedule J-2: Expenses for Separate Household of Debtor 2 12115

Use this form for Debtor 2’s separate household expenses ONLY IF Debtor 1 and Debtor 2 maintain separate households. /f Debtor 1 and
Debtor 2 have one or more dependents in common, list the dependents on both Schedule J and this form. Answer the questions on this form
only with respect to expenses for Debtor 2 that are not reported on Schedule J. Be as complete and accurate as possible. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.

oe Describe Your Household

1. Do you and Debtor 1 maintain separate households?

 

 

| No. Do not complete this form.

 

 

 

 

 

OQ) Yes
2. Do you have dependents? W No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 but list all C) Yes. Fill out this information for Debtor 2: age with you?
other dependents of Debtor 2 each dependent... . .
regardless of whether listed as a C) No
dependent of Debtor 1 on CO) Yes
Schedule J.
Do not state the dependents’ 5 na
names. Yes
UL] No
O) Yes
LJ No
LC} Yes
LJ No
CL] Yes
3. Do your expenses include Wd No

expenses of people other than
yourself, your dependents, and 4! Yes
Debtor 1?

ee Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and 5.000
any rent for the ground or lot. 4. $ 2

If not included in line 4:

4a. Real estate taxes 4a. $
4b. Property, homeowner’s, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses Ac. $
4d. Homeowner's association or condominium dues 4d. $.

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 =
Case o-ly-/2/10-ast DOC 1 FIed O4/1o/ly

 

Debtor 1 Isaac M Zucker

First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

16.

18.

20.

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

entered O4/1o/1y9 Ogi loi zo

Case number (if known)

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule /: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J-2

Schedule J-2: Expenses for Separate Household of Debtor 2

6a.
6b.
6c.

6d.

15a.

15b.

15¢.

15d.

17a.

17b.

17c.

17d.

19.

20a.

20b.

20c.

20d.

20e.

Your expenses

PA fF FH Ff FF FF

AF FHF

A Ff Ff HF

PF Fi Ff Ff LF

300
50
250

200

100
100

150

2,300
300

oO;/O;O};oO

oO 1O JO ]O 1O

43
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

 

 

Debtor 1 Isaac M Zucker Case number (if known)
First Name Middle Name Last Name
21. Other. Specify: 21. +5

22.

23.

24,

 

Your monthly expenses. Add lines 5 through 21.

The result is the monthly expenses of Debtor 2. Copy the result to line 22b of Schedule J to calculate the )
total expenses for Debtor 1 and Debtor 2. 22. $ ‘ oe

Line not used on this form.

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

wi No.

QC) Yes. Explain here:

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2

A4
Case o-ly-/2/10-ast DOC 1 FIed O4/1o/ly

Fill in this information to identify your case:

 

 

 

Debtor 1 Isaac M Zucker

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of New York

 

 

 

entered O4/1o/1y9 Ogi loi zo

(State)
Case number
(If Known)
CL) Check if this is an
amended filing
Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

4 No

QC) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true and correct.

  

 

 

xX \ CA) NV) x 1A — x
Vy)

Signature of Debtor 1 f Signature of Debtor 2
VY

Date 04/12/2019 Date

MM/ DD / YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules 45
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Fill in this information to identify your case:

 

 

 

Debtor 1 Isaac M Zucker
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of New York

Case number

(If known) (J Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

aa Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

uf Married
UL) Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

H No

C) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
LL] same as Debtor 1 ) Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
OQ Same as Debtor 1 Q) Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No

LJ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 46
Case o-ly-/2/10-ast

Debtor 1 Isaac M

Zucker

 

First Name Middle Name

Last Name

Case number (if known)

Doct Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

A No

U) Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,
YYYY

For the calendar year before that:

(January 1 to December 31,
YYYY

Debtor 1

Sources of income
Check all that apply.

O Wages, commissions,
bonuses, tips

L) Operating a business

Q) Wages, commissions,
bonuses, tips

)O Operating a business

O Wages, commissions,
bonuses, tips

)Q Operating a business

Gross income

(before deductions and
exclusions)

$

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check all that apply.

Q Wages, commissions,
bonuses, tips

Q) Operating a business

Q) Wages, commissions,
bonuses, tips

C) Operating a business

Q) Wages, commissions,
bonuses, tips

C) Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

w No
UI Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, )
YYYY

For the calendar year before that:

(January 1 to December 31, )
YYYY

Official Form 107

Debtor 1

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Debtor 2

Sources of income
Describe below.

 

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

page 47
Case o-ly-/2/10-ast

Debtor 1 Isaac

M Zucker Case number (it known)

Doct Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

 

 

First Name

Middle Name

Last Name

Es List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

A No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

W No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

U) Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LJ No. Go to line 7.

Q) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

Official Form 107

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditor's Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditor’s Name

 

Number

Street

 

 

City

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Was this payment for...

C) Mortgage

Q) car

C) credit card

CY Loan repayment

Q Suppliers or vendors
CI other

C) Mortgage

C] car

CJ Credit card

Q) Loan repayment

L) Suppliers or vendors

Q Other

U) Mortgage

C) car

C] credit cara

LJ Loan repayment

Q) Suppliers or vendors

CD other

page 48
Case o-ly-/2/10-ast Doc l Filed O4/1lo/ly centered O4/loily O9i1oi2o

Debior 4 Isaac M Zucker

Case number (if known)

 

 

First Name Middle Name Last Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

A no

LJ Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $.
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.
w No
CJ Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment
Payment pald oye Include creditor's name

 

Insider's Name $ $

 

 

Number Street

 

 

City State ZIP Code

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 49
Case o-ly-/2/10-ast

Debtor 1 Isaac

M Zucker

Case number (if known)

 

First Name Middle Name

Doc. FuNed O4flo/iy Entered O4/Lo/ly Ovi loico

 

Last Name

i Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

O No
W Yes. Fill in the details.

Nature of the case Court or agency

Mortgage Foreclosure Nassau County Supreme Court

Status of the case

 

 

 

 

 

 

 

 

Case title “Wells Fargo Bank, conten O) Pending
; Wo
v. Zucker 100 Supreme Court Drive APRESS
Number — Street Q Concluded
Case number 31 76/201 4 Mineola NY 1 1 570
City State ZIP Code
Case title Court Name C) Pending
QO) on appeal
Number Street C) concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

WH No. Goto line 11.

CJ Yes. Fill in the information below.

 

Value of the property

 

 

 

 

Value of the property

 

 

 

 

 

Describe the property Date
Creditors Name
Number — Street Explain what happened

CL) Property was repossessed.

| Property was foreclosed.

C) Property was garnished.
City State ZIP Code Q Property was attached, seized, or levied.

Describe the property Date
Creditors Name
Number — Street

Explain what happened

L) Property was repossessed.

L) Property was foreclosed.
oe sa aaS (I Property was garnished.

O Property was attached, seized, or levied.

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 50
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 4 Isaac M Zucker

First Name Middle Name Last Name

Case number (if known)

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W No

C) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
$
Number = Street
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
UO Yes

Se List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No
CJ Yes. Fill in the details for each gift.

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
_ $
Person to Whom You Gave the Gift
$
Number — Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$

 

Number — Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 51
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 1 Isaac M Zucker

Case number (if known)

 

 

First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

L) Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
$
Charity’s Name
$

 

Number Street

 

City State ZIP Code

Part 6: List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

w No
LJ Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred ; na ate loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No
C) Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
$

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 52
Case o-ly-/2/10-ast

Debtor 1 Isaac

M Zucker

Case number (if known)

 

First Name Middle Name

Last Name

Description and value of any property transferred

 

Person Who Was Paid

 

Number Street

 

 

City State

ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

Doct Fuled O4flo/iy Entered O4/Lo/ly Ovi loico

Date payment or Amount of
transfer was made payment

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

WNo

Q) Yes. Fill in the details.

Description and value of any property transferred

 

Person Who Was Paid

 

Number — Street

 

 

City State

ZIP Code

Date paymentor Amount of payment
transfer was
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

U) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State

Person’s relationship to you

ZIP Code

 

Person Who Received Transfer

 

Number Street

 

 

City State

Person’s relationship to you

Official Form 107

ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 53
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 1 Isaac M Zucker Case number (it known)

First Name Middle Name Last Name

 

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

W No

QO) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

UW No

UL) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution
XXXX- U) checking $
QO Savings

Number Street
Q Money market

 

O Brokerage

 

 

 

City State ZIP Code QO Other
XXXX— Q) checking $
Name of Financial Institution — TT
Q Savings
Number Street O Money market

QO Brokerage
C) other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

w No
C) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
UL] No
Name of Financial Institution Name C) Yes
Number Street Number _ Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 54
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Isaac M Zucker Case number (if known)

First Name Middle Name Last Name

Debtor 1

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

W No

U) Yes. Fill in the details.

 

Who else has or had access to it? Describe the contents Do you still
have it?
UC No
Name of Storage Facility Name O Yes
Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
w No
U) Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner's Name $

 

Number Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code
Part 10: Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WH No

C) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 55
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Isaac M Zucker Case number (if known)

First Name Middle Name Last Name

Debtor 1

 

 

25. Have you notified any governmental unit of any release of hazardous material?

UW No

C) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

W No

C) Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Stas ebshe
case
Case title. oO .
Court Name Pending
Q On appeal
Number Street O Concluded
Case number City State ZIP Code

Ct Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
UC) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited liability company (LLC) or limited liability partnership (LLP)
U) A partner in a partnership
CJ An officer, director, or managing executive of a corporation

LJ An owner of at least 5% of the voting or equity securities of a corporation

UW No. None of the above applies. Go to Part 12.
U) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

 

 

 

EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code
Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

 

Business Name

 

 

EIN: =
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 56
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 1 Isaac M Zucker Case number (ifknown)

First Name Middle Name Last Name

 

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

EIN:
Number Street * ;
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

wi No
CJ Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Le Sd,

Signature of Debtor 1

> « o
Date_‘/ / (=f 769 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

WM No
Q) Yes

 

 

 

Signature of Debtor 2

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

UW No

C) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
. Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 57
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Fill in this information to identify your case:

Debtor 1 Isaac M Zucker

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

Case number U) Check if this is an
(If known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 iz

 

If you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s QO
name: Wells Fargo Bank, N.A. Surrender the property. LJ No
LJ Retain the property and redeem it. Yes

saci sion eh 318 Westwood Road Retain the property and enter into a

rt
tate dept. WWoodmere, NY 11598 Reaffirmation Agreement.

CJ Retain the property and [explain]:

 

Creditor’s :
name: Internal Revenue Service UI Surrender the property. OI No
318 Westwood Road CJ Retain the property and redeem it. () Yes
Description of a) : :
Retain the property and enter into a
rt
acu debt: Woodmere, NY 115978 Reaffirmation Agreement.

O) Retain the property and [explain]:

 

Creditor's : :
ee Congregation Aish Kodesh LJ Surrender the property. QI No

Description of 318 Westwood Road

Retain the property and enter into a
ropert y
eaeiting debt: Woodmere, NY 11598 Reaffirmation Agreement.

U) Retain the property and redeem it. UO) Yes

C) Retain the property and [explain]:

 

creditor's C) Surrender the property. LI No
; ; LJ Retain the property and redeem it. C] Yes

a a Q) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 58
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Isaac M Zucker Case numwer (if known)

First Name Middle Name Last Name

Ea List Your Unexpired Personal Property Leases

Debtor 1

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessors name: LI No
_ CI Yes
Description of leased
property:
Lessor’s name: LJ No
a U) Yes
Description of leased
property:
Lessors name: LL} No
Description of leased U) Yes
property:
Lessor's name: LI No
Q) Yes
Description of leased
property:
Lessor’s name: OI No
UL) Yes
Description of leased
property:
Lessor’s name: CI No
_ QO) Yes
Description of leased
property:
Lessor’s name: LI No
UC) Yes

Description of leased
property:

[Part 3: Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
| property that is subjest to an unexpired lease.

  

 

 

/ / A h f _
LES / —
AQ vy t ue
whe Vu —
“Signature of Debtor 1 J Signature of Debtor 2
Date 04/12/2019 ~ Data
MM/ DD 7 YYYY MM/ DD/ YYYY

59
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Fill in this information to identify your

One box only as directed in this form and in

 

Form 122A-1Supp:

 

 

 

 

Debtor 1 Isaac M Zucker
First Name Middle Name Last Name . .
W 1. There is no presumption of abuse.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name L) 2. The calculation to determine if a presumption of
, abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Eastern District of New York Vv Means Test Calculation (Official Form 122A-2).
Case number () 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

L) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
Space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Ea Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

C) Not married. Fill out Column A, lines 2-11.
Q) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

Q) Married and your spouse is NOT filing with you. You and your spouse are:
uj Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Q) Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $_ sid gsi

3. Alimony and maintenance payments. Do not include payments from a spouse if 0 0
Column B is filled in. $ $__

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not 0 2 300
filled in. Do not include payments you listed on line 3. $ 5 2

5. Net income from operating a business, profession, Debtor 4 Debtor 2

 

or farm 0 0
Gross receipts (before all deductions) $ ¥ $*
Ordinary and necessary operating expenses —$ 0-¢$ 0
Net monthly income from a business, profession, or farm ¢ O ¢ 0 roPy ¢ 0 3 0
6. Net income from rental and other real property Debtor 1 Debtor 2 0
Gross receipts (before all deductions) $ $
Ordinary and necessary operating expenses -$ O-$
: Copy
Net monthly income from rental or other real property $ 0 $ 0 here> 0 $ 0
7. Interest, dividends, and royalties $ 0 $ Q

60
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

 

 

Debtor 1 Isaac M Zucker Case number (if known)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0 $ 0
Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: 00.0. NY
FOP YOU ooo eceecee cee eeceesee css eetescsssssscsesssseeeseeesiseesteusessesseneees $
FOP YOUS SPOUSC 1 sseccinessenrcnerceccemmenreramenararnenes $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0 $ 0

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

0 O
0
Total amounts from separate pages, if any. +3 0 +$
11. Calculate your total current monthly income. Add lines 2 through 10 for each + _
column. Then add the total for Column A to the total for Column B. $ 0 $ 2,300 ~|$ 2,300
Total current
monthly income
ea Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from lin@ 14. ooo... ccc ccecccececceseeeceesessecsessvesseeseeetesseestessessteseeaseeseen Copy line 11 here> $_2,300
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. $___ 27,600
13. Calculate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. NY
Fill in the number of people in your household. 2
Fill in the median family income for your state and size Of MOUSCHOID. o.oo ccc cccccssecseeseessessecssessesssessesecssecsssssessesevsseareesesseease 13. g___ 72,000

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. LJ Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

EEF sion Below

 

 

 

céeenalty of perjury that the information on this statement and in any attachments is true and correct.
f— tr eo x
~
/ / / Signature of Debtor 2

Date
MM/ DD /YYYY

 

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

61
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Check the appropriate box as directed in
lines 40 or 42:

Fill in this information to identify your case:

Debtor 1 Isaac Zucker

First Name Middle Name Last Name

 

According to the calculations required by
this Statement:

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

1. There is no presumption of abuse.

O 2. There is a presumption of abuse.

United States Bankruptcy Court for the: Eastern District of New York

 

 

Case number
Crean (I check if this is an amended filing

 

 

 

Official Form 122A—2
Chapter 7 Means Test Calculation 04/19

 

 

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

ea Determine Your Adjusted Income

1. Copy your total current monthly income. 0.0.0.0... cece ec cec ee eeeseeee tenes Copy line 11 from Official Form 122A-1 here™........... $

2. Did you fill out Column B in Part 1 of Form 122A-1?
1 No. Fill in $0 for the total on line 3.
C Yes. Is your spouse filing with you?
CJ No. Go to line 3.
LJ Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents. Follow these steps:

On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

J No. Fill in 0 for the total on line 3.

C1 Yes. Fill in the information below:

 

 

 

 

State each purpose for which the income was used Fill in the amount you
For example, the income is used to pay your spouse's tax debt or to support are subtracting from
people other than you or your dependents your spouse's income
$
$
+¢$
Tota. ec ce cece cecee ce cceseeeeeseeececseeesessseeeseseeceseneeeeneseetenseeees $
Copy total here ............... > -—$
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 62
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 1 Isaac M “ucker Case nu. ot arknown

 

First Name Middle Name Last Name

er Calculate Your Deductions from Your Income

 

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A—1 is filled in.

5. The number of people used in determining your deductions from income

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household.

National Standards You must use the IRS National Standards to answer the questions in lines 6-7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill
in the dollar amount for food, clothing, and other items. $

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
under 65 and people who are 65 or older—because older people have a higher IRS allowance for health care costs. If your
actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.

People who are under 65 years of age

7a. Out-of-pocket health care allowance per person

 

$
7b. Number of people who are under 65
Xx
7c. Subtotal. Multiply line 7a by line 7b. $ Copy here> §$
People who are 65 years of age or older
7d. Out-of-pocket health care allowance per person
7e. Number of people who are 65 or older xX
7f. Subtotal. Multiply line 7d by line 7e. $ Copy here> +5
7g. Total. Add lines 76 And 7f.......c.eeccccceccccceceesseseeseeseccesseesesssseeecetsavevevacestavasseeatenes $ Copy total heres» $

 

 

 

Official Form 122A—2 Chapter 7 Means Test Calculation page 63
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

 

 

Debtor 1 Isaac M -ucker Case nu ot (if known)
First Name Middle Name Last Name
Local Standards You must use the IRS Local Standards to answer the questions in lines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

@ Housing and utilities - Insurance and operating expenses
@ Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk’s office.

8. Housing and utilities — Insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for insurance and operating EXPENSES. o.oo... eo eeceececceccesccesceeccseeseccscesecessescesseseceneate $

9. Housing and utilities - Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fill in the dollar amount listed

 

 

 

for your county for mortgage or rent EXPENSES... see eececeeceeesessessesecsensecsecsecseesecseecseeseeatens $
9b. Total average monthly payment for all mortgages and other debts secured by your home.
To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.
Name of the creditor Average monthly
payment
$
$
+ $
i | Copy Repeat this
Total average monthly payment i § | —$ amount on
here> line 33a.

9c. Net mortgage or rent expense.

Subtract line 9b (tota/ average monthly payment) from line 9a (mortgage or on) Copy $
rent expense). If this amount is less than $0, enter $0.00... cccccccccccscccccccceceseecsevsesescssesnseesveseevees | here>

 

10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.
Explain
why:

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

[-] 0. Go to line 14.

[1 1. Goto line 12.
2 or more. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area. $

Official Form 122A—2 Chapter 7 Means Test Calculation page 64
Debtor 1

Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Isaac M “ucker Case nu er (itknown)

 

First Name Middle Name Last Name

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
In addition, you may not claim the expense for more than two vehicles.

Vehicle 1 Describe Vehicle 1:

 

 

13a. Ownership or leasing costs using IRS Local Standard. ..0......0.cccccccccsecccssceseeeseeseceateeee

13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all

amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.

Name of each creditor for Vehicle 1 Average monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 122A—2

payment
$
+ $
Copy Repeat this
Total average monthly payment $ > amount on
here line 33b.
. . | Copy net
13c. Net Vehicle 1 ownership or lease expense | Vehicle 1
Subtract line 13b from line 13a. If this amount is less than $0, enter $0. 000... | expense
here..... > $e
Vehicle 2 Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard. ........0..00.ccccccccceeecesseeseeeeeeeees
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
Name of each creditor for Vehicle 2 Average monthly
payment
$
+ $
Copy Repeat this
Total average monthly payment $ > amount on
here line 33c.
P . | Copy net
13f. Net Vehicle 2 ownership or lease expense | Vehicle 2
Subtract line 13e from 13d. If this amount is less than $0, enter $0..0.00.0.0.cce cece | expense
here... > $__
14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation. $

15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation. $

Chapter 7 Means Test Calculation page 65
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 1 Isaac M Zucker Case nu. _ef (if known)

 

First Name Middle Name Last Name

Other Necessary Expenses In addition to the expense deductions listed above, you are allowed your monthly expenses for
the following IRS categories.

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your $
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse’s term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of life insurance other than term. $

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments.

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

20. Education: The total monthly amount that you pay for education that is either required:
@ as a condition for your job, or
@ for your physically or mentally challenged dependent child if no public education is available for similar services. $

21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education.

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. Include only the amount that is more than the total entered in line 7.
Payments for health insurance or health savings accounts should be listed only in line 25. $

23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it + ¢
is not reimbursed by your employer.

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

24. Add all of the expenses allowed under the IRS expense allowances. | $
Add lines 6 through 23.

Official Form 122A—2 Chapter 7 Means Test Calculation page 66
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 1 Isaac M -ucker Case nu. sr (ifknown)

 

 

First Name Middle Name Last Name

Additional Expense Deductions —‘ These are additional deductions allowed by the Means Test.
Note: Do not include any expense allowances listed in lines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
dependents.
Health insurance

Disability insurance

Health savings account +

Pri fF Ff

Total Copy total here SD oo... eee ccceeceeeeeeeeees $

Do you actually spend this total amount?

[1 No. How much do you actually spend? $

CO Yes

26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your $
household or member of your immediate family who is unable to pay for such expenses. These expenses may include
contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A\(b).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of

you and your family under the Family Violence Prevention and Services Act or other federal laws that apply. $
By law, the court must keep the nature of these expenses confidential.
28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs. $

You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83*
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
elementary or secondary school. $
You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher $
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
food and clothing allowances in the IRS National Standards.
To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk’s office.
You must show that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial + §
instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).

 

32. Add all of the additional expense deductions. $
Add lines 25 through 31.

 

 

 

Official Form 122A—2 Chapter 7 Means Test Calculation page 67
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 1 Isaac M Zucker Case nu,..ver (ifknown)

 

First Name Middle Name Last Name

Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

Average monthly

 

 

 

 

 

 

Mortgages on your home: pains
33a. Copy line 9b Mere ooo... eecccceceescsseecssseessssseesssvessssevesssssesseessssueesssasveesessestessesesseessssuisseseesee > $
Loans on your first two vehicles:
33b. Copy line 13 Ore. ec. eeccecccccceeescsssssscesseessseesssnessisssssssesssiaessninueesssiesssseeessensesseeeeeseesss > $
33c. Copy line 13@ NEP. oe... eecccccccssssesssssessessesssseeessseesesesevssssvssssteesssivetesttstsssuesssivesssieesessees > $
33d. List other secured debts:
Name of each creditor for other Identify property that Does payment
secured debt secures the debt include taxes
or insurance?
= oO No
Yes
CO No
Oo $
Yes
Oj No +§
OC Yes
. Copy total
33e. Total average monthly payment. Add lines 33a through 33d. 2000.00.00. cccceeeeeeeeeeseeeeeeeeees $ here>
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
No. Go to line 35.
oO Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below.
Name of the creditor Identify property that Total cure Monthly cure
secures the debt amount amount
$ +60= $
$ +60= $
$ +60= +$
Copy total
Total — here> $_
35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
(1 No. Go to line 36.
CL] Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.
Total amount of all past-due priority ClaiMS .....0.0.0..0.cc cee ceccececcscescceeceeeeesereseceeeseereece $ +60 = $

Official Form 122A—2 Chapter 7 Means Test Calculation page 68
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Debtor 1 Isaac M Zucker Case nu...wer (irknown)

 

First Name Middle Name Last Name

36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk’s office.

[J No. Go to line 37.
(J Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts). x

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk’s office.

 

 

 

 

 

 

Cc total
Average monthly administrative expense if you were filing under Chapter 13 $. o> a $
37. Add all of the deductions for debt payment. $
Adi lines 33e@ through 36. ...........cccccecccceccccecesssceesseecsseecussescseesseesececseeeasssscesssesesecessessusessessussaseerecensessaseeeseesersessesetsssesscecssessssenses
Total Deductions from Income
38. Add all of the allowed deductions.
Copy line 24, Ail of the expenses allowed under IRS $
EXPENSE AOWANCES oo... ccecccccc cece ccc seseeeeeeceeveesesesesesestseseseete
Copy line 32, All of the additional expense deductione.......... $
Copy line 37, All of the deductions for debt payment............. +$
Total deductions $ Copy total here .....0..000.0.0 ce > $
Es Determine Whether There Is a Presumption of Abuse
39. Calculate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income ..... $
39b. Copy line 38, Total deductions.......... - $
39c. Monthly disposable income. 11 U.S.C. § 707(b)(2). $ Copy $
Subtract line 39b from line 39a. es here>
For the next 60 months (5 years)... ccccccccecccssssessessesseesetsessevevssssvesevsseerssteatersareeteanestestessaeseesen x 60
: ‘ Copy
39d. Total. Multiply line 39 by 60.0... ceccececscssseeescsussesvcssresassussceseseesecesssevevsvsssevsevevsveeveveeseseeeee $ here> §

 

 

 

40. Find out whether there is a presumption of abuse. Check the box that applies:

Ol The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to
Part 5.

(J The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim special circumstances. Then go to Part 5.

oO The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

Official Form 122A—2 Chapter 7 Means Test Calculation page 69
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

Isaac M Zucker Case nu..wer (if known)

 

Debtor 1
First Name Middle Name Last Name

41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabilities and Certain Statistical Information Schedules

 

(Official Form 106Sum), you may refer to line 3b on that fOr... ccc ccc ceee tes testeseesecsessesseseeees $
x .25
41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I). Copy §
Multiply line 44a by 0.25. occcccccccccscscssssceesesssevesvisuveeisssnstisitiviisisituituuiuuese $ here> —_——|

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

CJ Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

OC Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

Era Give Details About Special Circumstances

 

43.Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

C] No. Go to Part 5.

C] Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable. You must also give your case trustee documentation of your actual

expenses or income adjustments.

. ; ; = : Average monthly expense
Give a detailed explanation of the special circumstances or income adjustment

$

 

 

 

 

 

By signi ere, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

CY Lu A) fe — x

Signature of Debtor 1 C /

 

 

 

Signature of Debtor 2

Date 04/12/2019 Date
MM/DD /YYYY MM/DD /YYYY

Official Form 122A—2 Chapter 7 Means Test Calculation page 70
DEBTOR(S):_ SAAC M ZUCKER CASE NO.:

Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

UNITED STATES BANKRUPTCY €C9URT
sASTERN DISTRICT OF NEW Y-Rkk
www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

 

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning

Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (iii)
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]

ww

NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

CASE NO.: JUDGE: DISTRICT/DIVISION:

 

 

CASE PENDING: (YES/NO): [Jf closed| Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART |” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

CASE NO.: JUDGE: DISTRICT/DIVISION:

 

 

CASE PENDING: (YES/NO): [/f closed| Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

 

 

[OVER]
DISCLOSURE OF RELATED CASks» (cont’d)
CASE NO:: JUDGE: DISTRICT/DIVISION:
CASE PENDING: (YES/NO): s/f closed| Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as
indicated elsewhere on this form.

   

Signature of Debtor’s Attorney “Signature of Pro-se Debtor/Petitioner

 

318 Westwood Road
Mailing Address of Debtor/Petitioner

Woodmere, NY 11598

 

City, State, Zip Code
imzucker@me.com

 

Email Address
(516) 662-0044

 

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or
the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.
Case o-ly-/24/10-ast Doc l Filed O4/1o/ly centered O4/loily O9i1oi2o

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Case No.

TF: shic M . Aves en Chapter

Debtor(s)
----- x

 

‘DECLARATION OF PRO SE DEBTOR(S)

All individuals filing for bankruptcy pro se (without an attorney), must provide the following information:

Name of Debtor(s): Zs hc MM. Zeck Lie

Address: g 1S bles favo 26 Lond, Woe y ERE WII BO
Email Address: LMU 2VEeke R @ ME. CO

Phone Number: (53% ) 662-2044

 

 

 

 

CHECK THE APPROPRIATE RESPONSES:
FILING FEE:
___ PAID THE FILING FEE IN FULL
___APPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

PREVIOUS CASES FILED: 1. 2. 3.
ASSISTANCE WITH PAPERWORK:

NO ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES
HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

If Debtor had assistance, the following information must be completed:

Name of individual who assisted:

 

 

 

Address:
Phone Number: ( )
Amount Paid for Assistance: $

I/We hereby declare the information above under the penalty of perjury.

Dated: 3// fli BoA.

ebtor’s Signature

 

Joint Debtor’s Signature
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

X
In Re:

~ A/a po Case No.

“ -T J /V / -- _. ve

ZL SAY { Ct / . Luc Kat
- Chapter

Debtor(s)
X

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

- 04/12/2019 / ” MI Zo
Dated: A oz, qe V7 >» a

 

 

Joint Debtor

 

Attorney for Debtor

USBC-44 Rev 3/1705
Case o-ly-/2/10-ast Doc l Filed O4/1o/ly centered 04/loily O9i1oi2o

United State Bankruptcy Court
Eastern District of New York

PRO SE CREDITOR MATRIX SUBMISSION

Benjamin Y Kaufman
423 Broadway
Cedarhurst NY 11516

Congregation Aish Kodesh
894 Woodmere Place
Woodmere NY 11598

Herman M Koenigsberg
819 Broadway 1A
Woodsburgh NY 115987

Internal Revenue Service
Kansas City MO 64999

Neil Greenbaum
22166 Bella Lago Drive
Boca Raton FL 33464

Robert Fagin
333 Island Avenue
Woodmere NY 11598

Wells Fargo Bank NA
PO Box 14411
Des Moines IA 50306
